UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                             )
M.M.M., on behalf of his minor child,        )
 J.M.A., et al.,                             )
                                             )
               Plaintiffs,                   )
                                             )
         v.                                  )         Civil Action No. 18-1835 (PLF)
                                             )
JEFFERSON BEAUREGARD SESSIONS, )
 III, Attorney General of the United States, )
 et al.,                                     )
                                             )
               Defendants.                   )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On Friday evening, August 3, 2018, this Court severed Count IV of the complaint

in Civil Action No. 18-1759 from the first three counts of the complaint and then transferred

Civil Action No. 18-1759 to the United States District Court for the Southern District of

California to be assigned, with his consent, to the Honorable Dana M. Sabraw. The Court

indicated in its Opinion that the determination of whether to certify the case as a class and the

pending motions for a temporary restraining order and preliminary injunction should be decided

by Judge Sabraw.

               On Saturday, August 4, 2018, plaintiffs filed a renewed motion for a temporary

restraining order [Dkt. No. 27]. They asked the Court to enter a temporary restraining order with

respect to the claim remaining before this Court – what was Count IV in Civil Action

No. 18-1759 – and to continue the current stay of removals entered by Judge Sabraw until 48

hours after the Court decides whether plaintiffs are entitled to injunctive relief with respect to the
claim still pending before this Court. The United States filed an opposition [Dkt. No. 28] to the

renewed motion for temporary restraining order earlier today, August 6, 2018. Also today, the

Clerk of Court opened this new Civil Action, Civil Action No. 18-1835, to accommodate the

claim that remains in this Court, and transferred the still relevant docket entries from Civil

Action No. 18-1759 to this new case.

               Judge Sabraw’s stay order of July 16, 2018, granting plaintiffs’ motion for an

emergency temporary restraining order pending his ruling on their motion to stay, still remains in

effect. See Order, Ms. L. v. U.S. Immigration & Customs Enf’t, No. 18-0428 (S.D. Cal. July 16,

2018), ECF No. 116. And apparently it will remain in effect at least until Wednesday, August 8,

2018, when Judge Sabraw has scheduled a hearing on plaintiffs’ motion for a temporary

restraining order in the case this Court has transferred to him (Civil Action No. 18-1759). This

Court therefore sees no reason to order the same relief that is already in place under Judge

Sabraw’s Order. Accordingly, it is hereby

               ORDERED that plaintiffs’ renewed motion for temporary restraining order [Dkt.

No. 27] is DENIED without prejudice; it is

               FURTHER ORDERED that plaintiffs shall file an amended complaint limited to

the one remaining claim pending in this Court, at their earliest convenience; it is

               FURTHER ORDERED that the parties shall meet and confer and propose a

briefing schedule with respect to a new preliminary injunction motion which plaintiffs intend to

file with respect to the claim remaining before this Court; and it is




                                                  2
              FURTHER ORDERED that the Court will hear oral argument on the motion for a

preliminary injunction on Tuesday, August 14, 2018, at 11:00 a.m.

              SO ORDERED.




                                                               /s/
                                                    PAUL L. FRIEDMAN
DATE: August 6, 2018                                United States District Judge




                                              3